Case 20-34722-KLP   Doc 23    Filed 12/22/20 Entered 12/22/20 10:54:22   Desc Main
                             Document      Page 1 of 11
Case 20-34722-KLP   Doc 23    Filed 12/22/20 Entered 12/22/20 10:54:22   Desc Main
                             Document      Page 2 of 11
Case 20-34722-KLP   Doc 23    Filed 12/22/20 Entered 12/22/20 10:54:22   Desc Main
                             Document      Page 3 of 11
Case 20-34722-KLP   Doc 23    Filed 12/22/20 Entered 12/22/20 10:54:22   Desc Main
                             Document      Page 4 of 11
Case 20-34722-KLP   Doc 23    Filed 12/22/20 Entered 12/22/20 10:54:22   Desc Main
                             Document      Page 5 of 11
Case 20-34722-KLP   Doc 23    Filed 12/22/20 Entered 12/22/20 10:54:22   Desc Main
                             Document      Page 6 of 11
Case 20-34722-KLP   Doc 23    Filed 12/22/20 Entered 12/22/20 10:54:22   Desc Main
                             Document      Page 7 of 11
Case 20-34722-KLP   Doc 23    Filed 12/22/20 Entered 12/22/20 10:54:22   Desc Main
                             Document      Page 8 of 11
Case 20-34722-KLP   Doc 23    Filed 12/22/20 Entered 12/22/20 10:54:22   Desc Main
                             Document      Page 9 of 11
Case 20-34722-KLP   Doc 23    Filed 12/22/20 Entered 12/22/20 10:54:22   Desc Main
                             Document     Page 10 of 11
Case 20-34722-KLP   Doc 23    Filed 12/22/20 Entered 12/22/20 10:54:22   Desc Main
                             Document     Page 11 of 11
